Citation Nr: 1608609	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  07-13 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to November 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This matter was previously before the Board in May 2014, at which time it was remanded for further development.  It is now returned to the Board.


FINDINGS OF FACT

1.  VA scheduled the Veteran for an additional examination in connection with his claim on appeal.  VA records show that the Veteran did not appear for the examination and has not provided good cause for the failure to appear.

2.  The Veteran's left knee disability has been manifested by subjective complaints of instability, painful motion, degenerative arthritis of one major joint, and normal flexion.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5210-5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated February 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the June 2015 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

The Veteran's left knee disability is rated 10 percent under diagnostic codes 5257-5010 for degenerative joint disease, residual of ACL tear and reconstructive surgery with history of instability left knee.  38 C.F.R. § 4.71a (2015). 

Under Diagnostic Code 5257 for rating recurrent subluxation or lateral instability, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2015).

The words slight, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Traumatic arthritis is evaluated pursuant to the criteria found in Diagnostic Code 5010, which directs the examiner to evaluate traumatic arthritis pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2015).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2015).

The normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998); VAOGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).

In a March 2007 VA examination, the Veteran reported noticing pain in the knee several years ago after ACL reconstruction and meniscus repair.  He described a constant aching pain on an average of 8 out 10 on an intensity scale.  The pain was aggravated by prolonged sitting and walking and alleviated with stretching.  He reported infrequent locking and buckling of the knee.  A January 2003 x-ray revealed postsurgical changes.  There were no significant degenerative changes at this time.  The Veteran indicated he was employed as a management analyst doing mainly desk work.  He denied use of a brace or assistive device.  He was independent in activities of daily living.  He did not report additional limitation following repetitive use or during flare-ups.  He did not report incapacitating episodes during the past 12 months.

Physical evaluation found a well-healed surgical incision.  There was no joint effusion.  Range of motion was from 0 to 140 degrees associated with mild discomfort at the end of range of motion.  Following repetitive motion testing, no pain was elicited and range of motion was unchanged.  There was no evidence of fatigue, weakness, or lack of endurance.  There was tenderness to palpation over the medial and lateral joint lines.  There was a negative anterior drawer, Lachman test, and McMurray test.  His gait was normal.  The impression was chronic left knee pain secondary to mild degenerative joint disease, with a history of anterior cruciate ligament reconstruction and meniscus repair.  Review of a March 2007 X-ray showed minimal degenerative changes at the tibial spine with no fracture or dislocation.

In an October 2012 statement, the Veteran indicated that his knee condition had worsened and that it hurt more than ever and frequently went out when attempting to do any physical activity. 

The record indicates that the Veteran failed to report for a May 2013 VA knee examination and did not provide good cause for not attending that examination.  38 C.F.R. § 3.655 (2015).  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, the Veteran cannot passively wait for it in those circumstances where the Veteran may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Furthermore, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (2015).

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the left knee disability.  A higher rating is not warranted based on instability.  The Board has considered the Veteran's lay statements regarding his knee going out, but finds that objective medical evidence at the VA examination to be more persuasive considering the greater medical training and experience of the examiner.  The examiner conducted testing and did not find any knee instability.

The Board also finds that the Veteran is not entitled to a higher rating for arthritis.  Under Diagnostic Codes 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  Accordingly, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under that diagnostic code.  That remains the highest rating warranted even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

A higher rating is not warranted based on limitation of range of motion.  There is no evidence of record indicating that he had limitation of flexion or limitation of extension to warrant a higher 20 percent rating.  On VA examination, the Veteran had normal flexion and extension.  Thus, Diagnostic Code 5260 and 5261 cannot serve as a basis for an increased rating.

Additionally, the other diagnostic codes for rating a knee disability are not appropriate as the Veteran's left knee disability does not include the pathology required in the criteria for the diagnostic codes of ankylosis, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, or genu recurvatum.  38 C.F.R. § 4.71a (2015).  The March 2007 VA examination found that the Veteran had a meniscus (semilunar cartilage) repair.  He complained of infrequent locking of the knee.  To warrant a higher rating for a semilunar cartilage requires frequent episodes of locking, pain, and effusion into the joint; or symptomatic removal of the semilunar cartilage.  The evidence does not show that the semilunar cartilage was removed or that the Veteran has frequent episodes of locking.  Therefore a higher or separate rating based on semilunar cartilage disability is not warranted.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for consideration of the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the rating criteria for the musculoskeletal system reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

Here, the record shows that the manifestations of the Veteran's left knee disability is contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the knee disability is in excess of that contemplated by the assigned rating.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated range of motion.  In addition, the evidence does not show frequent hospitalizations or that the left knee disability caused marked interference with employment.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.

Furthermore, while the Veteran was scheduled for a more current VA knee examination in May 2013, the Veteran did not attend.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Board. App. 190 (1991).  There is no evidence that the Veteran requested an examination be rescheduled.  Thus, there is no evidence showing good cause for the failure to report. The Board must proceed to decision based on the evidence of record.  38 C.F.R. § 3.655 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any separate or higher ratings in excess of a 10 percent for a left knee disability, and the claim for any higher rating is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 10 percent for a left knee disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


